 


109 HRES 721 EH: Supporting the goals and ideals of a Salvadoran-American Day (El Dia del Salvadoreno) in recognition of all Salvadoran-Americans for their hard work, dedication, and contribution to the stability and well-being of the United States.
U.S. House of Representatives
2006-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 721 
In the House of Representatives, U. S.,

July 18, 2006
 
RESOLUTION 
Supporting the goals and ideals of a Salvadoran-American Day (El Dia del Salvadoreno) in recognition of all Salvadoran-Americans for their hard work, dedication, and contribution to the stability and well-being of the United States. 

 
Whereas the aftermath of 40 years of internal political turmoil forced hundreds of thousands of individuals in the Republic of El Salvador to flee that country and seek peace and security in a new country, the United States; 
Whereas Salvadoran-Americans constitute a significantly growing population in the United States, with the majority living in the Los Angeles metropolitan area, the Washington, D.C., metropolitan area, and various other areas in the United States; 
Whereas the history of the United States is a rich and enduring tapestry woven with the threads of many remarkable lives, cultures, and events, and the lives, work, and artistry of Salvadoran-Americans have added strength, vitality, and purpose to that tapestry; 
Whereas the maturing Salvadoran-American community continues to make great economic and cultural contributions to daily life in the United States;  
Whereas many of these Salvadoran-Americans actively participate in the United States educational system, further promoting their sense of American pride within communities in this country;  
Whereas Salvadoran-American families should have an established day to acknowledge the contribution and value of their culture to the United States;  
Whereas the strength of the Salvadoran-American culture can be preserved and passed on to future generations;  
Whereas Salvadoran-American families, communities, and generations that follow are committed to maintain both Salvadoran and American cultures, while promoting cultural interchange;  
Whereas free of prejudices and as proud men and women, Salvadoran-Americans participate and contribute to the social, educational, professional, and political systems of the United States; 
Whereas Salvadoran-American individuals, families, organizations, and communities in cities and States across the Nation wish to share the establishment of a nationally recognized and celebrated Salvadoran-American Day (El Dia del Salvadoreño), beginning on August 6, 2005, and to be celebrated by all generations that follow;  
Whereas on August 6, 1525, the official founding of Villa De San Salvador was declared in the Valle de las Hamacas (Valley of the Hammocks) where the indigenous ancestors of El Salvador fought historic battles against the submission and abuse of Spanish colonialism in order to preserve the life and liberty of the Cuscatleco population; and 
Whereas August 6 is a day of recognition for Salvadoran-Americans to celebrate throughout the United States: Now, therefore, be it  
 
That the House of Representatives supports the goals and ideals of a Salvadoran-American Day (El Dia del Salvadoreño) in recognition of all Salvadoran-Americans for their hard work, dedication, and contribution to the stability and well-being of the United States.  
 
Karen L. HaasClerk.
